United States Court of Appeals
                     For the First Circuit
No. 20-1104

 COMCAST OF MAINE/NEW HAMPSHIRE, INC.; A&E TELEVISION NETWORKS,
  LLC; C-SPAN; CBS CORP.; DISCOVERY, INC.; DISNEY ENTERPRISES,
 INC.; FOX CABLE NETWORK SERVICES, LLC; NBCUNIVERSAL MEDIA, LLC;
          NEW ENGLAND SPORTS NETWORK, LP; VIACOM, INC.,

                     Plaintiffs, Appellees,

                               v.

 JANET MILLS, in her official capacity as the Governor of Maine;
 AARON FREY, in his official capacity as the Attorney General of
                              Maine,

                     Defendants, Appellants,

 CITY OF BATH, MAINE; TOWN OF BERWICK, MAINE; TOWN OF BOWDOIN,
MAINE; TOWN OF BOWDOINHAM, MAINE; TOWN OF BRUNSWICK, MAINE; TOWN
OF DURHAM, MAINE; TOWN OF ELIOT, MAINE; TOWN OF FREEPORT, MAINE;
   TOWN OF HARPSWELL, MAINE; TOWN OF KITTERY, MAINE; TOWN OF
    PHIPPSBURG, MAINE; TOWN OF SOUTH BERWICK, MAINE; TOWN OF
  TOPSHAM, MAINE; TOWN OF WEST BATH, MAINE; TOWN OF WOOLWICH,
                             MAINE,

                           Defendants.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE
           [Hon. Nancy Torresen, U.S. District Judge]


                             Before
                Lynch and Lipez, Circuit Judges.

      Judge Torruella heard oral argument in this matter and
participated in the semble, but he did not participate in the
issuance of the panel's opinion in this case. The remaining two
panelists therefore issued the opinion pursuant to 28 U.S.C.
§ 46(d).
     Christopher C. Taub, Deputy Attorney General of the State of
Maine, with whom Aaron M. Frey, Attorney General of the State of
Maine, was on brief, for appellants.
     Matthew A. Brill, with whom Melissa Arbus Sherry was on brief,
for appellees.
     Kelly M. Klaus, Donald B. Verrilli, Jr., and Elaine J.
Goldenberg on brief for WarnerMedia, LLC, amicus curiae.
     Corbin K. Barthold and Cory L. Andrews on brief for Washington
Legal Foundation, amicus curiae.
     John Ulin, James S. Blackburn, and Oscar Ramallo on brief for
Motion Picture Association, Inc., amicus curiae.



                        February 24, 2021
          LIPEZ,    Circuit Judge.      Maine passed a law    in 2019

requiring cable operators to offer their subscribers the option of

buying access to cable programs and channels individually, rather

than bundled together in a channel or package of channels.     A group

of cable operators and programmers sued and sought a preliminary

injunction against enforcement of the law, arguing that it violated

the First Amendment and was preempted by provisions of the federal

Communications Act.    The district court granted the preliminary

injunction on First Amendment grounds, and Maine appealed.

          For the reasons discussed below, we agree with the

district court that the law implicates the First Amendment and

therefore triggers some form of heightened -- either intermediate

or strict -- judicial scrutiny.      We also accept Maine's concession

that, at this point in the litigation, it has not offered enough

evidence in support of the law to survive such scrutiny.           We

therefore affirm.

                                  I.

          The law at issue is called "An Act to Expand Options for

Consumers of Cable Television in Purchasing Individual Channels

and Programs."   2019 Me. Laws 129th Leg., ch. 308 (codified at Me.

Stat. tit. 30-A, § 3008(3)(F) (2019)) ("Chapter 308" or "the Act").

The sole operative provision of the Act imposed an "à la carte"

requirement on cable operators: "Notwithstanding any provision in

a franchise, a cable system operator shall offer subscribers the


                               - 3 -
option of purchasing access to cable channels, or programs on cable

channels, individually."         Id.   As far as the record on appeal

indicates, the accompanying legislative record was sparse.              The

district court noted that the Maine Legislature did not hear from

expert witnesses or commission a Maine-specific study to determine

what impact the Act would have on access to cable services.

             However, one of the Act's sponsors testified before the

Energy, Utilities, and Technology Committee that he had "submitted

th[e] bill on behalf of Maine's hundreds of thousands of cable

television subscribers," who "[f]or far too long . . . have been

forced to purchase cable TV packages which include dozens of

channels the consumer has no interest in watching."               Citing a

Federal Communications Commission ("FCC") survey, the sponsor

reported that the price of an expanded basic cable package had

risen faster than inflation, and, relying on a 2006 FCC report,

suggested that the average cable bill would be thirteen percent

lower   if   consumers   could    subscribe   to   only   their   preferred

channels.     Barry Hobbins, Maine's Public Advocate, also offered

testimony, suggesting that many consumers were frustrated with

their cable providers and would prefer a regime in which they only

paid for the channels they actually watched.         Although the Public

Advocate did not formally endorse the Act, he opined that the law

"would go a long way in an attempt to remedy the lack of consumer

choice in the cable marketplace in Maine."


                                   - 4 -
             Before     the    Act    went   into    effect,       a   cable   operator

(Comcast     of   Maine/New          Hampshire,     Inc.)     and      various    cable

programmers (together, "plaintiffs" or "the cable companies")1 sued

the    Governor   and    the     Attorney     General   of        Maine   ("the   state

defendants" or simply "Maine" or "the state")2 in federal district

court, claiming that Chapter 308 violated the First Amendment and

was preempted by various provisions of the federal Communications

Act of 1934, as amended.             A few days later, the plaintiffs moved

for a preliminary injunction against enforcement of the Act.                          The

district court consolidated the trial on the merits with a hearing

on    the   preliminary       injunction     motion.        See    Fed.   R.   Civ.   P.

65(a)(2).

             During     the     district     court     proceedings,        the    state

explained in more detail how the Act would be interpreted and

enforced. See Sorrell v. IMS Health Inc., 564 U.S. 552, 563 (2011)



       1In general, cable operators own the physical cable
infrastructure that delivers a signal to viewers; cable
programmers produce television content and sell or license it to
cable operators.    See Turner Broadcasting System, Inc. v. FCC
("Turner I"), 512 U.S. 622, 628 (1994).          The programmers
challenging the law here are: A&E Television Networks, LLC; C-
SPAN; CBS Corp.; Discovery, Inc.; Disney Enterprises, Inc.; Fox
Cable Network Services, LLC; NBCUniversal Media, LLC; New England
Sports Network, LP; and Viacom, Inc. When the distinction between
the programmers and operators is unimportant, we occasionally
refer to the combined plaintiffs as just "the cable companies."

       The plaintiffs also named various Maine municipalities as
       2

defendants. They were dismissed by a joint stipulation below and
are not parties to the present appeal.



                                         - 5 -
(noting that lower courts are "entitled to rely on the [s]tate's

plausible interpretation of the law it is charged with enforcing").

The   state    pointed      out   that    there   is   a   familiar    model   for

subscribing to cable TV.          Cable programmers (like Disney) compile

individual television programs into linear streams3 of content

called channels (like ESPN). Cable operators (like Comcast) bundle

those     channels   into    various     tiers    (like    Comcast's   "Sports   &

Entertainment" or "Kids & Family" packages), which customers can

purchase.     As written, the Act requires cable operators to provide

subscribers with the option to purchase every cable channel and

television program individually (or "à la carte").4                     Hence, a



      3A "linear stream," in this context, signifies a continuous
series of prescheduled programs; it differs from an "on demand"
arrangement, which allows viewers to watch a program whenever they
choose.      See    Implementation   of   Section    304   of   the
Telecommunications Act of 1996, Fourth Further Notice of Proposed
Rulemaking, 25 FCC Rcd. 4303, 4308, ¶ 14 n.43 (Apr. 21, 2010) ("The
term 'linear programming' is generally understood to refer to video
programming that is prescheduled by the programming provider. Cf.
47 U.S.C. § 522(12) (defining 'interactive on-demand services' to
exclude 'services providing video programming prescheduled by the
programming provider').").
      4In fact, the Act is written in the disjunctive, requiring
"the option of purchasing access to cable channels, or programs on
cable channels."    Me. Stat. tit. 30-A, § 3008(3)(F) (emphasis
added)). But the parties and the district court treated the Act
as requiring both options.     See, e.g., Appellants' Br. at 10
(explaining that Chapter 308 "requires the unbundling of channels
and programs" (emphasis added)); Comcast of Me./N.H., Inc. v.
Mills, 435 F. Supp. 3d 228, 249 n.13 (D. Me. 2019) (explaining
that Chapter 308 "requires that cable operators offer consumers
the ability to purchase both individual channels, such as ESPN or
the Food Network, and individual programs, such as one Monday Night
Football game or one episode of Chopped" (emphasis added)). We


                                         - 6 -
customer,    instead     of   having    to    buy   the     full    "Sports    &

Entertainment" package, could pay only for the ESPN channel.

Further, under the law, instead of paying for the entire EPSN

channel, a customer could pay to view a single Red Sox game.

            The state also clarified in its briefing that the "à la

carte" option would only be available to customers who already

subscribe to (at least) a basic cable tier or package, in order to

avoid any potential conflict with federal law regulating the basic

tier.   See 47 U.S.C. § 543(b)(7).            Separately, the state also

acknowledged to the court at the hearing that nothing in the Act

requires a cable operator to charge any particular price for an

individual channel or program.         As a result, cable operators could

continue    to   steer   subscribers     to   bundled     tiers    by   offering

attractive discounts (or, equivalently, by charging high prices

for à la carte options).

            After considering the parties' arguments, the district

court granted the motion for a preliminary injunction. See Comcast

of Me./N.H., Inc. v. Mills, 435 F. Supp. 3d 228, 233 (D. Me. 2019).

The court first determined that the Act was not expressly or

impliedly preempted by federal law.            Id. at 244.         However, the

court found that the Act likely burdened the plaintiffs' First




simply follow suit, as neither party has raised this issue on
appeal.



                                   - 7 -
Amendment rights because, even though it did not impinge on the

plaintiffs' editorial discretion, it nonetheless singled them out

for disfavored treatment.          Id. at 245-46.     Additionally, the court

concluded that the state had not shown -- at least "[a]t this

initial stage" -- that the Act was likely to achieve its primary

goal: reducing prices and increasing affordable access to cable.

Id.   at   249.     The    court    then       concluded   that    the   remaining

requirements for a preliminary injunction were satisfied.                   Id. at

249-50.    As part of its determination, the court also reconsidered

the desirability of combining the preliminary injunction hearing

with the merits trial.        Because the court was now convinced that

the evidentiary record was not "sufficiently developed" for "a

final determination" on the underlying claims for declaratory and

permanent injunctive relief, it declined to enter final judgment.

Id. at 250.       The defendants timely appealed the entry of the

preliminary injunction, and the parties agreed to stay further

proceedings in the district court pending the outcome of the

appeal.

                                         II.

            We    will    uphold    a    decision    to    grant   a   preliminary

injunction unless it constitutes an abuse of discretion.                   Doe v.

Trs. of Bos. Coll., 942 F.3d 527, 532 (1st Cir. 2019).                   We review

the district court's findings of fact for clear error and its

conclusions of law de novo.             Id.


                                        - 8 -
          In assessing the plaintiffs' request for a preliminary

injunction, the district court found that all four of the relevant

factors (that is, "(1) the movant's likelihood of success on the

merits; (2) the likelihood of the movant suffering irreparable

harm; (3) the balance of equities; and (4) whether granting the

injunction is in the public interest") weighed in favor of granting

the request.    Shurtleff v. City of Bos., 928 F.3d 166, 171 (1st

Cir. 2019).    On appeal, the state has not challenged the district

court's assessment of the latter three factors or suggested that

any of the district court's factual findings amounted to clear

error.    Instead,    it   takes   issue    with   the   district   court's

conclusion that the plaintiffs were likely to succeed on the merits

of their First Amendment claim.       The state argues that the First

Amendment is not implicated at all.        Hence, the standard of review

is mere rational basis, and not some heightened standard of review.

          As appellees, the cable companies defend the entry of

the preliminary injunction on both First Amendment and federal

preemption grounds.    We can affirm the entry of the preliminary

injunction on any ground supported by the record.          See Jennings v.

Stephens, 574 U.S. 271, 276 (2015) (noting that an appellee,

without taking a cross-appeal, can argue for affirmance on any

ground supported by the record, even if it involves an attack on

the reasoning of the lower court).         We choose to address the more

thoroughly briefed First Amendment issue, reviewing de novo the


                                   - 9 -
legal conclusions underpinning the district court's analysis.   We

do not reach any preemption issues.

          Thus framed, our task is narrow.     The state candidly

conceded at oral argument that, if the Act triggers the First

Amendment at all, the existing record is insufficient to justify

the law and the state cannot prevail on this appeal.   The central

question, then, is whether Chapter 308 likely implicates the First

Amendment rights of cable operators or programmers.     If we find

that it does, the action will return to the district court for

consideration of which level of constitutional scrutiny applies,

whether additional, post-enactment evidence can be offered in

support of the law, and potentially even whether, on a more fulsome

record, the state law is preempted.5

          Because this is an appeal of a preliminary injunction,

we assess only whether the district court abused its discretion in

finding a likelihood of success on the First Amendment argument.

At the same time, given the fullness of the record on the First




     5 The district court explicitly reserved the first two of
these questions. See Comcast of Me./N.H., Inc., 435 F. Supp. 3d
at 249 n.14 ("Because I reach the conclusion I do, I sidestep the
question of whether the legislature itself must create a record
showing that a problem actually exists and that the law is likely
to solve that problem."); id. at 248 ("Because I ultimately
conclude that the State has not met its burden of showing that it
is likely to succeed under intermediate scrutiny, I do not need to
decide this issue [i.e., whether strict scrutiny applies] at this
time.").



                              - 10 -
Amendment   issue,   our   legal    conclusion     --     whether   the   First

Amendment is implicated at all -- will be binding, barring any

unforeseen developments in the factual record below.                Under the

law of the case doctrine, a panel decision on a preliminary

injunction motion constitutes binding precedent, at least when the

record before the panel was "sufficiently developed and the facts

necessary to shape the proper legal matrix we[re] sufficiently

clear."    Naser Jewelers, Inc. v. City of Concord, 538 F.3d 17, 20

(1st Cir. 2008) (quoting Cohen v. Brown Univ., 101 F.3d 155, 169

(1st Cir. 1996)); see also 18B Charles Alan Wright & Arthur R.

Miller, Federal Practice and Procedure § 4478.5 (2d ed. 2020) ("A

fully considered appellate ruling on an issue of law made on a

preliminary injunction appeal . . . does become the law of the

case for further proceedings in the trial court on remand and in

any subsequent appeal.").      For that reason, and for brevity, we

will not refer to "likelihoods" and "probabilities" on the First

Amendment issue.

                                     III.

            In Turner Broadcasting System, Inc. v. FCC ("Turner I"),

512 U.S. 622 (1994), the Supreme Court explained the applicability

of   the   First   Amendment   to    the     commercial    medium    of   cable

television: "Cable programmers and cable operators engage in and

transmit speech, and they are entitled to the protection of the

speech and press provisions of the First Amendment."                Id. at 636


                                    - 11 -
(citing Leathers v. Medlock, 499 U.S. 439, 444 (1991)).                         This is

so,    the   Court     reasoned,      because      whether     "[t]hrough     'original

programming       or   by   exercising      editorial         discretion     over   which

stations     or    programs      to    include      in   its     repertoire,'       cable

programmers and operators 'see[k] to communicate messages on a

wide variety of topics and in a wide variety of formats.'"                            Id.

(quoting City of Los Angeles v. Preferred Commc'ns, Inc., 476 U.S.

488, 494 (1986)).

             However, this observation -- that a cable operator or

programmer can, just like any private citizen or member of the

press, invoke the speech protections of the First Amendment -- is

just    an   "initial       premise."        Id.         As    other   circuits      have

subsequently observed, a cable company alleging a violation of its

First    Amendment      rights     must    still     "show     that    the   challenged

government        action      actually       regulates          protected      speech,"

Cablevision Sys. Corp. v. FCC, 570 F.3d 83, 96 (2d Cir. 2009), or

"interferes with [its] speech rights," Time Warner Entm't Co. v.

FCC, 240 F.3d 1126, 1129 (D.C. Cir. 2001).                     After all, "without a

plausible allegation that the offensive conduct interferes with

First Amendment rights," a reviewing court "has neither a reason

nor the ability to subject the conduct of the governmental actor

to heightened scrutiny."              Cablevision Sys. Corp., 570 F.3d at 96.

             Even then, incidental burdens imposed by a law on a

speaker's First Amendment activities are not necessarily enough to


                                          - 12 -
trigger heightened scrutiny under the First Amendment.          See Turner

I, 512 U.S. at 640 (noting that "the enforcement of a generally

applicable law may or may not be subject to heightened scrutiny

under the First Amendment").       It is "beyond dispute," for example,

that   the    government   "can     subject   newspapers   to   generally

applicable economic regulations without creating constitutional

problems," Minneapolis Star & Trib. Co. v. Minn. Comm'r of Revenue,

460 U.S. 575, 581 (1983), even if their "enforcement against the

press has incidental effects on its ability to gather and report

the news," Cohen v. Cowles Media Co., 501 U.S. 663, 669 (1991).

Indeed, whole categories of law -- copyright, tax, antitrust, and

labor, just as examples -- impose burdens on the press without

necessarily raising First Amendment hackles.         See id. at 669-70;

see also Arcara v. Cloud Books, Inc., 478 U.S. 697, 706 (1986)

("One liable for a civil damages award has less money to spend on

paid political announcements or to contribute to political causes,

yet no one would suggest that such liability gives rise to a valid

First Amendment claim.").

             Turner I and its follow-on case, Turner Broadcasting

System, Inc. v. FCC ("Turner II"), 520 U.S. 180 (1997), illustrate

how these principles apply.       At issue in both cases were the "must-

carry" provisions of the Cable Television Consumer Protection and

Competition Act of 1992 ("1992 Cable Act" or "Cable Act"), which

requires cable operators to dedicate some of their channel capacity


                                   - 13 -
to carrying local broadcast stations.        Turner I, 512 U.S. at 630.

Each case developed a different part of the analysis.             Turner I

analyzed which level of heightened First Amendment scrutiny (if

any) applied and concluded that intermediate scrutiny governed.

512 U.S. at 636-62.        Turner II, on a more factually developed

record, evaluated the burdens and benefits of the provisions under

intermediate scrutiny.      520 U.S. at 185.

              Across the two cases, the Court explained that the "must-

carry" requirements interfered with protected speech because:

              First,   the    provisions    restrain   cable
              operators' editorial discretion in creating
              programming packages by "reduc[ing] the number
              of channels over which [they] exercise
              unfettered control."       Second, the rules
              "render   it   more   difficult    for   cable
              programmers to compete for carriage on the
              limited channels remaining."

Turner II, 520 U.S. at 214 (quoting Turner I, 512 U.S. at 637).

The   Court    also   rejected   the   argument   that   the   "must-carry"

provisions were "nothing more than industry-specific antitrust

legislation" that would only "warrant rational-basis scrutiny."

Turner I, 512 U.S. at 640.       That was because "laws that single out

the press, or certain elements thereof, for special treatment 'pose

a particular danger of abuse by the State,' and so are always

subject to at least some degree of heightened First Amendment

scrutiny."      Id. at 640-41 (quoting Ark. Writers' Project, Inc. v.

Ragland, 481 U.S. 221, 228 (1987)) (citing City of Los Angeles,



                                   - 14 -
476 U.S. at 496).   Given that "the must-carry provisions impose

special obligations upon cable operators and special burdens upon

cable programmers," the Court concluded that "some measure of

heightened First Amendment scrutiny is demanded."       Id. at 641

(citing Minneapolis Star & Trib. Co., 460 U.S. at 583).

                                 IV.

          Building on Turner I and II, the cable companies identify

two ways in which Chapter 308 allegedly burdens their First

Amendment rights. First, they argue that it constitutes a speaker-

based regulation that "singles out" cable operators' speech for

special, disfavored treatment.    Second, they claim it infringes on

cable operators' and programmers' "editorial discretion."   Because

we find merit in the "singling out" argument, we need not, and

therefore do not, reach the district court's determination that

the cable companies failed to provide adequate support for their

contention that Chapter 308 also triggers heightened scrutiny

because it impinges on their "editorial discretion."

          There is no question that the á la carte requirement

"singles out" in some sense.     Chapter 308 applies only to "cable

system operator[s]," and says nothing about direct competitors

like satellite-based operators (e.g., DirectTV and DISH Network)

and internet-based operators (e.g., YouTube TV and Hulu+ Live TV).

Me. Stat. tit. 30-A, § 3008(3)(F). The question is whether Chapter

308's targeted obligation   triggers    heightened First Amendment


                               - 15 -
scrutiny under Turner I.          The cable companies argue that the

obligation is significant.        They point to various kinds of costs

that would be imposed by the law.           Some costs would be technical

in   nature.     Comcast   suggests   it     would    need    to     overhaul    its

ordering, distribution, and billing systems.                 In addition, some

customers have older set-top boxes that cannot deliver á la carte

content.       These would have to be replaced with newer digital

equipment.     Other potential burdens are legal in nature.                   Comcast

maintains that many of its existing agreements with programmers

(so-called      "affiliation     agreements")        prohibit       á    la    carte

transmission and would therefore have to be renegotiated.

             Against   this    background,    we     begin    with      Turner   I's

explanation of when heightened scrutiny applies.                        The Court's

language is broad and unqualified: "[L]aws that single out the

press, or certain elements thereof, for special treatment . . .

are always subject to at least some degree of heightened First

Amendment scrutiny."       512 U.S. at 640-41 (emphasis added) (citing

City of Los Angeles, 476 U.S. at 496).          Later in the opinion, when

deciding     whether   strict    scrutiny     (rather        than    intermediate

scrutiny) applied under a "singling out" theory, the Court also

explained that "the fact that a law singles out a certain medium,

or even the press as a whole, 'is insufficient by itself to raise

First Amendment concerns.'"         Turner I, 512 U.S. at 660 (quoting

Leathers, 499 U.S. at 452).        This later statement, however, must


                                   - 16 -
be read in context.             By this point in the opinion, the Court had

already determined that heightened scrutiny applied; it was now

considering         whether     "singling    out"   mandated       strict     scrutiny.

Indeed, the Court began the paragraph in which this statement

appears by explaining that "[i]t would be error to conclude

. . . that the First Amendment mandates strict scrutiny for any

speech regulation that applies to one medium (or a subset thereof)

but not others."          Id. (emphasis added).           We thus read this latter

reference to "rais[ing] First Amendment concerns" consistently

with    the     opinion's        earlier     discussion,      as     addressing     the

applicable level of heightened scrutiny and not whether heightened

scrutiny applies at all.

               Even if Turner I's very broad statement (i.e., that laws

that    single      out   the    media     are   always    subject    to     heightened

scrutiny) is not true in all instances, the state's reasons for

withholding heightened scrutiny in this case are unpersuasive,

given that Chapter 308 targets cable operators but leaves similarly

situated internet- and satellite-based operators untouched.                        Maine

first argues that Turner I's "singling out" holding is inapplicable

to consumer protection laws like the one at issue here.                       It points

out    that    many    consumer     protection      laws    apply     only    to   cable

operators.      For example, Maine requires that cable operators issue

credits for service interruptions, provide toll-free telephone

numbers       for   receiving      customer      complaints,    and    refrain      from


                                         - 17 -
charging excessive late payment fees.           See Me. Stat. tit. 30-A, §

3010(1), (6-B).        The state rejects the suggestion that such

consumer protection measures will trigger First Amendment scrutiny

simply because they "single out" cable operators.           Turner I makes

clear, however, that state consumer protection laws may still be

subject to heightened scrutiny on the basis that they "single out."

Indeed, the "must-carry" provisions at issue in the Turner cases

could themselves be fairly characterized as consumer protection

measures, insofar as they were intended to ensure the "continued

availability of free local broadcast television" to viewers unable

to afford paid options.      Turner I, 512 U.S. at 646.      Hence, Turner

I itself suggests that a beneficent consumer protection purpose

does not insulate a law from the possible application of the First

Amendment.

            In rejecting the state's argument, we do not dismiss its

concerns about applying the heightened scrutiny required under the

First Amendment to laws that arguably may impose no more than de

minimis costs on a segment of the media.          Those concerns, however,

can   be   addressed   through    the   appropriate    application     of   the

heightened standard of review.            Heightened scrutiny will not

prevent    Maine   from   enforcing     cable-specific   laws   that    serve

important    state   interests.       Indeed,   if   intermediate    scrutiny

applies, Maine will still enjoy "latitude in designing a regulatory

solution."    Turner II, 520 U.S. at 213.


                                   - 18 -
           Trying another tack, the state suggests that "singling

out" concerns are generally restricted to laws that impose special

taxes on the press.     To be sure, Turner I's discussion did rely

heavily on cases involving selective and discriminatory taxes.

The opinion itself, however, applied the "singling out" analysis

to a non-tax law, i.e., the "must-carry" provisions.        See 512 U.S.

at 641.   Moreover, the Supreme Court has recognized that different

"forms of financial burden" can "operate as disincentives to

speak."   Simon & Schuster, Inc. v. Members of N.Y. State Crime

Victims Bd., 502 U.S. 105, 108 (1991).         Taxing the media may be

the most obvious way to impose a burden, but it is not the only

way. See id. at 108-09 (discussing a "Son of Sam" law that escrowed

the speaker's speech-derived income for at least five years); see

also Pitt News v. Pappert, 379 F.3d 96, 110, 111-12 (3d Cir. 2004)

(reasoning that the "[g]overnment can . . . seek to control,

weaken, or destroy a disfavored segment of the media by targeting

that segment" and that "whether those burdens take the form of

taxes or some other form is unimportant").

           In   a   third   attempt   to   insulate   Chapter   308   from

heightened scrutiny despite its targeting of cable operators, the

state contends that a law singling out part of the media for

disfavored treatment raises First Amendment concerns only if the

law "directly" or "independently" implicates the First Amendment's

free speech protections.       We are again unconvinced.        If a law


                                 - 19 -
implicates the First Amendment for some other, independent reason,

it is hard to see what additional force a "singling out" analysis

brings to the table.   Contrary to the state's suggestion, First

Amendment law is often concerned with laws that do not "directly"

implicate the First Amendment.       As the Court has explained,

heightened First Amendment scrutiny can apply, for example, to

"statutes which, although directed at activity with no expressive

component, impose a disproportionate burden upon those engaged in

protected First Amendment activities" or have "the inevitable

effect of singling out those engaged in expressive activity."

Arcara, 478 U.S. at 704, 707.

          Our conclusion that the First Amendment is triggered by

Chapter 308's targeting of cable companies aligns with the views

of other circuits that have similarly applied Turner I's "singling

out" rationale to   cable- or satellite-specific regulations based

solely on the laws' narrow focus.        For example, in DISH Network

Corp. v. FCC, the Ninth Circuit considered a preliminary injunction

against a law requiring that satellite operators begin carrying

certain channels in high definition by a specific date.        653 F.3d

771, 777 (9th Cir. 2011).   As the court explained, the law did not

affect an operator's "ability to offer programs."        Id.    But it

required the satellite provider to change the order in which it

converted channels to HD, both prioritizing certain channels and

preventing the satellite provider from offering other programs in


                                - 20 -
HD. Id. On that basis, the court concluded that the law implicated

the First Amendment, reasoning that, under Turner I, "any law that

singles out an element of the press is subject to some form of

heightened First Amendment scrutiny."              Id.    Hence, even though the

requirement imposed only "minimal and nuanced" obligations on

satellite carriers, it nonetheless "likely implicated" the First

Amendment.       Id.6

               Similarly, in Time Warner Entertainment Co. v. FCC, the

D.C.       Circuit   evaluated     the    constitutionality         of   cable   rate

regulations issued by the FCC under the authority of the 1992 Cable

Act.       56 F.3d 151, 179 (D.C. Cir. 1995).            That court also viewed

Turner I as holding that "laws of less than general application

aimed at the press or elements of it" trigger First Amendment

scrutiny.        Id.    at   181   (citing   Turner      I,   512   U.S.   at    640).

Accordingly, the court concluded, "we know from [Turner I] that

rational basis cannot be the test" for evaluating the cable-

specific rate regulations at issue.               Id.

               Finally, in Time Warner Cable, Inc. v. Hudson, the Fifth

Circuit reviewed a law that allowed some cable operators to opt

out of their existing municipal franchise agreements (and obtain

a new, more convenient state-wide franchise), but denied the same

privilege to larger, established operators.                    667 F.3d 630, 634


       DISH Network Corp. also concluded that the provision was
       6

likely to survive intermediate scrutiny. See 653 F.3d at 782.


                                         - 21 -
(5th Cir. 2012).     The court concluded that the law was "not a law

of general applicability as it excludes statewide franchises from

certain incumbents and singles out elements of the press for

special treatment."     Id. at 638.      As a result, the First Amendment

was implicated; it remained only to "determine which form of

heightened scrutiny to apply."          Id. (citing Turner I, 512 U.S. at

641).

             Overall, we detect no basis here for departing from the

Supreme Court's explicit statement in Turner I that laws singling

out one segment of the press for "special treatment . . . are

always   subject   to   at    least    some    degree   of   heightened    First

Amendment scrutiny." 512 U.S. at 640-41 (emphasis added). Chapter

308 expressly treats cable operators differently from some of their

direct competitors (like satellite-based Dish TV and DirectTV).

Cable operators alone must adopt an á la carte system, while their

competitors remain free to offer content in traditional tiers and

packages.     That unique treatment amounts to singling out under

Turner   I   and   triggers    heightened       scrutiny     under   the   First

Amendment.

             In so deciding, we leave open the question of whether

Chapter 308 would trigger "singling out" concerns if it applied

across the board to all pay TV systems, including satellite- and

internet-based ones.     Turner I is fairly read to suggest that the

broader the scope of a regulation, the less likely it is to raise


                                      - 22 -
First Amendment concerns.         See 512 U.S. at 661 (suggesting that

"more narrowly targeted regulations" pose greater "dangers of

suppression and manipulation").           But because Chapter 308 singles

out cable from similarly situated rivals in the pay TV market, we

need not address that question.

                                        V.

            In sum, we conclude that the district court correctly

determined that Chapter 308 triggers heightened First Amendment

scrutiny because it "singles out" cable operators.                 The state has

acknowledged that it cannot meet any heightened level of scrutiny

on this record.        Accordingly, we agree that the district court

correctly    entered      a    preliminary         injunction   delaying        the

enforcement of Chapter 308.          We do not decide, however, what level

of constitutional scrutiny is appropriate.                The district court

should    decide   that   issue   in    the   first    instance,    as   well   as

determine whether the state is permitted to adduce post-enactment

evidence to satisfy that level of scrutiny.                  Additionally, the

parties    and   the   court   are     free   to   revisit   the    question    of

preemption on a more fully developed record, if they choose to do

so.

            Affirmed.




                                     - 23 -